Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2022 has been entered.
Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 05/08/2020 and 11/12/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, this submission of the information disclosure statements is being considered by the examiner.
Response to Arguments
3. 	Applicant’s amendment to independent claim 1 is sufficient to overcome the previous 35 USC § 103 rejection recited in the Final Office Action mailed 02/10/2022.
Applicant’s arguments, see Remarks on Pages 9-12, filed 04/26/2022, with respect to the rejection under 35 USC § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, the amended claims have changed the scope of the claims and upon further consideration, a new grounds of rejection is made in view of the following prior art of the record: Vaska et al. (U.S. Patent Pub. No. 20090120446), Holman (WO 2017192676 A1), Chen et al. (U.S. Patent Pub. No. 20140190489), Benkhamsa (FR 2929107 A1), Shantha (U.S. Patent Pub. No. 20120234331), Podmore (U.S. Patent Pub. No. 20140053851), Chen’490 et al. (EP 2301490 A1, hereinafter Chen’490), Chen’064 et al. (U.S. Patent Pub. No. 20140034064, hereinafter Chen’064), and Jiang  (U.S. Patent Pub. No. 20080216843).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 11-14, 17, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Vaska et al. (U.S. Patent Pub. No. 20090120446) in view of Holman (WO 2017192676 A1).
Regarding claim 1, an embodiment of Figure 21 of Vaska discloses an adjustable oral interface for a negative-pressure therapy system 400 (Paragraph 160 and Figures 21A-21B, oral device 400 with vacuum pressure), comprising: a negative pressure deliverable part 410 (Paragraph 161 and Figures 21A-21B, landing pad 410); wherein the negative pressure deliverable part 410 has a front end (Paragraph 161 and Figures 21A-21B, front end of landing pad 410 is connected 412 to tongue constraint 402 and the tongue constraint 402 is disposed directly superior to the tip of the tongue. Thereby the front end of landing pad 410 is construed as being in proximity/juxtaposed to a user’s tongue tip as it is connected next to the constraint 402. Although the front end is not positioned directly superior to the tongue tip, the claim does not recite this specific limitation which would further define the bounds of “in proximity”) in proximity to the user's tongue tip and a rear end (Paragraph 161 and Figures 21A-21B, rear end of landing pad 410 is located in proximity to a user’s soft palate) in proximity to the user's soft palate; a tube (Paragraph 162 and Figures 21A-21B, posterior vacuum tube 422 is connected to anterior wall 418 in fluid communication with chamber 414 of landing pad 410) fluidly communicated between the negative pressure deliverable part 410 and a negative pressure generation source 387 (Paragraphs 151, 163, Figures 19E and 21A-21B: oral device 400 with vacuum tube 422 of Figure 21 connected to vacuum pump 387 of Figure 19E as described in Paragraph 163); a body connector 404 (Paragraph 160 and Figures 21A-21B, bite structure 404) fluidly communicated (Paragraph 162 and Figures 21A-21B, posterior vacuum tube 422 extends slidably through bite structure 404 and a clamp 426 fixed to the anterior side thereof) between the negative pressure deliverable part 410 and the tube 422, wherein the body connector 404 is provided with an axis (Paragraph 58 and 63, tongue constraint 402 is pivotally connected to anchor bite structure 404 such that the landing pad 410 would be pivotally connected to axis of the body connector) to pivotally assemble the negative pressure deliverable part 410 to the body connector 404; and a tongue protector 402 (Paragraphs 161-162 and Figures 21A-21B) being individually pivotally assembled to (Paragraph 58 and 63, tongue constraint 402 is individually pivotally connected to axis of anchor bite structure 404 allowing for adjustment to fit oral anatomy) the axis of the body connector 404 to change and adjust its position in relative to the axis so as to be adapted for fitting an oral anatomy of the user; the negative pressure deliverable part 410 is adapted for being adjustable (Paragraphs 162-163 and Figures 21A-21B, landing pad 410 is pivotally adjustable relative to tongue constraint 402 between tongue and soft palate to be conformable to engage soft palate) to be situated at a space between the user's tongue and upper palate so as to be conformable to the contour of the upper palate, whereby the adjustable oral interface 400 delivers negative pressure (Paragraphs 1621, 163, and Figures 21A-21B, negative pressure suction applied through the vacuum tube 422 to a front and back of the oral cavity via the posterior ports 420 on the posterior wall 416 of the chamber 414 of the landing pad 410 and the inferior ports 408 on the plate 403 of the tongue constraint 402 which applies suction to the soft palate and tongue, respectively) via the negative pressure deliverable part 410 to a front and back of the user's oral cavity to eliminate air space between the tongue and the upper palate.
However, the embodiment of Figure 21 of Vaska fails to explicitly disclose a shield adapted for being situated between a user's lips and front teeth; the negative pressure deliverable part coupled with the shield; the body connector coupled to the shield, wherein the shield is individually detachable and interchangeable from the adjustable oral interface.
An embodiment of Figure 14 of Vaska teaches an analogous adjustable oral interface 280 (Paragraph 138 and Figure 14A, oral device 280) comprising a shield 306 (Paragraph 145 and Figure 14A, lip seal 306 configured to be placed between the teeth and lips to help inhibit air from leaking between the lips so as to maintain a seal in the oral cavity) adapted for being situated between a user's lips and front teeth; the analogous body connector 284 (Paragraph 138 and Figure 14A, bite structure 284) coupled to (Paragraph 145 and Figure 14D, Lip seal 306 is slidably mounted over extension tube 300 and fluidly sealed therewith, and the extension tube is secured with the bite structure 284, thereby the lip seal 306 is coupled to the bite structure 284 via the tube 300) the shield 306, wherein the shield 306 is individually detachable and interchangeable (Paragraph 145 and Figure 14D, Lip seal 306 is slidably mounted, and thereby is replaceably detachable and interchangeable) from the analogous adjustable oral interface 280.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the tube and body connector of the adjustable oral interface of the embodiment of Figure 21 of Vaska, so that there is a shield adapted for being situated between a user's lips and front teeth is coupled to the body connector and is individually detachable and interchangeable from the adjustable oral interface, as taught by the embodiment of Figure 14 of Vaska, in order to provide an improved adjustable oral interface having a lip seal configured to be placed between the teeth and lips to help inhibit air from leaking between the lips so as to maintain a seal in the oral cavity by conforming to the shape of the user's teeth and lips so as to provide a substantially air-tight seal when vacuum pressure is applied (Vaska, Paragraph 145). 
Therefore, Vaska as modified discloses the negative pressure deliverable part 410 (Figure 21 of Vaska) coupled with (Modification of Figure 21 of Vaska in view of Figure 14 of Vaska: modifying the bite structure and tube of Figure 21 of Vaska so that there is a lip seal 306 coupled with the bite structure 284 via the vacuum tube 300 of Figure 14 of Vaska, thereby the lip seal 306 is coupled with the landing pad 410) the shield 306 (Figure 14 of Vaska).
However, Vaska as modified fails to explicitly disclose wherein the tongue protector and the negative pressure deliverable part are individually detachable and interchangeable from the adjustable oral interface.
Holman teaches an intraoral positioned device 3300 (Paragraph 47 and Figure 39) wherein the analogous tongue protector 3304 (Paragraph 45 and Figure 39, lower section 3304 is configured to position and shield the lower oral structures such as the teeth, soft tissue and a portion of the mandible thereby protecting the posterior teeth and anterior tongue) and the analogous part 3314 (Paragraph 47 and Figure 38, tongue displacement stent 3314) are individually detachable and interchangeable (Paragraph 47 and Figure 38, stent 3314 includes two extension arms 3314-1 , each of which includes openings or holes to engage post 3306 and to receive retaining pin 3310 that is inserted between the upper and/or lower sections 3302, 3304 through post 3306, thereby enabling tongue displacement stent 3314 to pivot, such that the stent is 3314 is also capable of being individually detachable and interchangeable). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the connection (Vaska Figure 21, transverse pin 412) between the tongue protector (Vaska Figure 21, 402) and negative pressure deliverable part (Vaska Figure 21, 410) of Vaska as modified, so that the connection between the tongue protector and negative pressure deliverable part is detachable allowing for the tongue protector and negative pressure deliverable part to be individually detachable and interchangeable, as taught by Holman, in order to provide an improved adjustable oral interface with an enhanced tongue protector and negative pressure deliverable part that have a pivoting connection which is also capable of allowing for individual detachment and interchangeability for user desirable adjustments (Holman, Paragraph 47).
Regarding claim 7, the combination of Vaska as modified in view of Holman discloses the invention as described above and further discloses wherein the shield 306 functions as a seal (Vaska, Paragraph 145 and Figure 14A, lip seal 306 provides air-tight seal).
Regarding claim 11, the combination of Vaska as modified in view of Holman discloses the invention as described above and further discloses wherein the negative pressure deliverable part 410 has one or more of open fluid channels 420 (Vaska, Paragraph 161 and Figure 21A, plurality of posterior ports 420 define the one or more open fluid channels).
Regarding claim 12, the combination of Vaska as modified in view of Holman discloses the invention as described above and further discloses wherein the negative pressure deliverable part 410  has the more open fluid channels 420 configured in an isometric pattern (Vaska, Paragraph 161 and Figure 21A, ports 420 arranged in equal pattern on landing pad 410).
Regarding claim 13, the combination of Vaska as modified in view of Holman discloses the invention as described above and further discloses wherein the one or more of open fluid channels 420 occupies an area ratio of the negative pressure deliverable part 410  that benefits a negative pressure delivery efficacy (Vaska, Paragraph 161 and Figure 21A, the posterior ports 420 allow negative pressure distribution from anterior to posterior of the oral cavity providing for negative pressure delivery efficacy).
Regarding claim 14, the combination of Vaska as modified in view of Holman discloses the invention as described above and further discloses wherein the one or more of open fluid channels 420 occupies an area ratio of 0~100% (Vaska, Paragraph 161 and Figure 21A, posterior ports 420 occupy an area ratio between 0-100% of the landing pad 410; See MPEP 2144.05 for obviousness of overlapping ranges) of the negative pressure deliverable part 410.
Regarding claim 17, the combination of Vaska as modified in view of Holman discloses the invention as described above and further discloses:
The embodiment of Figure 21 of Vaska fails to explicitly disclose wherein the negative pressure deliverable part comprises a through hole fluidly communicated upper and lower surfaces of the negative pressure deliverable part.
The embodiment of Figure 14 of Vaska teaches the analogous negative pressure deliverable part 290 (Paragraph 139 and Figure 14B) comprises a through hole 296 (Paragraph 142 and Figure 14B, plate 288 and soft palate landing pad 290 has a plurality of vacuum ports 296 extending entirely through its thickness) fluidly communicated upper and lower surfaces (Paragraph 142 and Figure 14B, Vacuum ports 296 are disposed in locations on plate 288 selected to direct negative pressure suction) of the analogous negative pressure deliverable part 290.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the negative pressure deliverable part of the embodiment of Figure 21 of Vaska, so that there are through holes fluidly communicated upper and lower surfaces, as taught by the embodiment of Figure 14 of Vaska, in order to provide an improved adjustable oral interface with through holes extending entirely through the thickness of the negative pressure deliverable part for direct suction within the region inferior and superior to the negative pressure deliverable part for providing an open airway (Vaska, Paragraph 142). 
Regarding claim 23, the combination of Vaska as modified in view of Holman discloses the invention as described above and further discloses wherein the tongue protector 402 is configurable by different sizes, different diameters, and different shapes (Vaska, Paragraph 28, the tongue constraint 402 will preferably have a shape and size adapted to engage and constrain at least a majority of the width of the tongue. In most embodiments the tongue constraint will span substantially the entire space between the patient's molars. Alternatively, the tongue constraint may be configured to engage only a middle portion of the tongue with lateral areas of the tongue remaining unconstrained, or to engage only lateral portions of the tongue with the middle portion unconstrained. Hence, the tongue protector 402 is preformed to various shapes, diameters, and shapes).
Regarding claim 24, the combination of Vaska as modified in view of Holman discloses the invention as described above and further discloses wherein the tongue protector 402 (Vaska, Paragraphs 161-162 and Figures 21A-21B)  further comprises an auxiliary axis (Vaska, Paragraph 58 and 63, tongue constraint 402 has an auxiliary axis that is individually pivotally connected to axis of anchor bite structure 404 allowing for adjustment to fit oral anatomy) to work together with the axis (Vaska, Paragraph 58 and 63, axis of anchor bite structure 404) of the body connector 404 (Vaska, Paragraph 160 and Figures 21A-21B) to control forward and backward movements of the user's lower mandible (Vaska, Paragraph 58 and 63, pivotal connection between anchor bite structure 404 and tongue constraint 402 allowing for forward and backward control of mandible).
Claims 3-5, 15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vaska et al. (U.S. Patent Pub. No. 20090120446) in view of Holman (WO 2017192676 A1), as applied to claims 1 and 11, respectively, and in further view of Chen et al. (U.S. Patent Pub. No. 20140190489).
Regarding claim 3, the combination of Vaska as modified in view of Holman discloses the invention as described above but fails to explicitly disclose wherein the shield is configurable by different sizes and/or different shapes.
Chen teaches an analogous adjustable oral interface 300 (Paragraph 40 and Figure 6D, oral device 300 with adjustable exemplary detachable tube part 301 having a flexible tube 310 which is conformable to the contours of the upper palate and the tongue and detachable shield part 350 to form a sealing interface to maintain negative pressure environment within oral cavity) wherein the analogous shield 350 (Paragraph 40 and Figure 6c) is configurable by different sizes (Paragraph 40, detachable shield part 302 forming shield 350 may have different sizes and are interchangeable to accommodate different anatomy of patients) and/or different shapes.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the shield of Vaska as modified in view of Holman, so that the shield is configurable by different sizes, as taught by Chen, in order to provide an improved adjustable oral interface with an enhanced shield that is configurable by different sizes to accommodate different oral anatomies of patients (Chen, Paragraph 40).
Regarding claim 4, the combination of Vaska as modified in view of Holman in view of Chen discloses the invention as described above and further discloses wherein the shield 306 is a thin piece (Vaska, Paragraph 145 and Figure 14A, shield 306 being conformable to the shape of front teeth and the lips, such that the shield 306 is a thin piece for being able to fit between the lips and teeth).
Regarding claim 5, the combination of Vaska as modified in view of Holman in view of Chen discloses the invention as described above and further discloses wherein the shield 306 is shaped to fit a space between an inner surface of the user's lips and an outer surface of the front teeth (Vaska, Paragraph 145 and Figure 14A).
Regarding claim 15, the combination of Vaska as modified in view of Holman discloses the invention as described above but fails to explicitly disclose wherein the one or more of open fluid channels are configured in parallel with a longitudinal axis of the negative pressure deliverable part.
Chen teaches an analogous negative pressure deliverable part 1410 (Paragraph 47 and Figure 14A, The open channel 1441 along the flexible tube 1410 allow negative pressure distribution and prevent the middle opening 1440 from obstruction by the soft tissue or tongue) wherein the analogous one or more of open fluid channels 1441 (Paragraph 48 and Figure 14A, several open channels 1441 connecting with the posterior end 1430 with indentation) are configured in parallel with a longitudinal axis (Paragraph 48, several open channels 1441 in parallel with longitudinal axis connecting with posterior end 1430) of the analogous negative pressure deliverable part 1410.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the open fluid channels of Vaska as modified in view of Holman, so that the open fluid channels are arranged in parallel with a longitudinal axis of the negative pressure deliverable part, as taught by Chen, in order to provide an improved adjustable oral interface with an enhanced negative pressure deliverable part having open fluid channels in parallel along the longitudinal axis of the negative pressure deliverable part which allows for negative pressure distribution and prevents the middle opening through the negative pressure deliverable part from obstruction by the soft tissue or tongue (Chen, Paragraph 47).
Regarding claim 18, the combination of Vaska as modified in view of Holman discloses the invention as described above but fails to explicitly disclose wherein the negative pressure deliverable part is configurable by different sizes, different diameters, and different shapes.
Chen teaches an analogous adjustable oral interface 300 (Paragraph 40 and Figure 6D, oral device 300 with adjustable exemplary detachable tube part 301 having a flexible tube 310 which is conformable to the contours of the upper palate and the tongue and detachable shield part 350 to form a sealing interface to maintain negative pressure environment within oral cavity) wherein the analogous negative pressure deliverable part 311,330 (Paragraph 40 and Figure 6a, middle part 311 of flexible tube 310 to posterior end 330 of flexible tube 310) is configurable by different sizes, different diameters, and different shapes (Paragraph 40, detachable tube part 301 may have different sizes. To ensure a good fit, the diameter of D1 should be corresponding to the diameter of D2. The flexible tube 310, in some embodiments, has a wider structure near the posterior end 330 to provide rigidity of the tube, which prevent from collapsing due to being compressed by the tongue and the upper palate. In certain embodiments, the wider structure near the posterior end 330 has a curved edge shape).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the negative pressure deliverable part of Vaska as modified in view of Holman, so that the negative pressure deliverable part is configurable by different sizes, different diameters, and different shapes, as taught by Chen, in order to provide an improved adjustable oral interface with an enhanced negative pressure deliverable part that allows for different sizes, diameters, and shapes to provide a desired rigidity and to accommodate different oral anatomies of users (Chen, Paragraph 40).
Regarding claim 20, the combination of Vaska as modified in view of Holman discloses the invention as described above but fails to explicitly disclose wherein a thickness of the rear end of the negative pressure deliverable part is larger than a thickness of the front end of the negative pressure deliverable part, and a width of the rear end is larger than a width of the front end.
Chen teaches an analogous adjustable oral interface 300 (Paragraph 40 and Figure 6D, oral device 300 with adjustable exemplary detachable tube part 301 having a flexible tube 310 which is conformable to the contours of the upper palate and the tongue and detachable shield part 350 to form a sealing interface to maintain negative pressure environment within oral cavity) wherein a thickness of the analogous rear end 330 (Paragraph 40 and Figures 6A-6D, posterior end 330 has a curved edge) of the analogous negative pressure deliverable part is larger than (Paragraph 40, the middle part 311 is thinner than the rest part of the tube) a thickness of the analogous front end 311 (Paragraph 40 and Figures 6A-6D, middle part 311) of the analogous negative pressure deliverable part 311,330 (Paragraph 40 and Figure 6a, middle part 311 of flexible tube 310 to posterior end 330 of flexible tube 310), and a width of the analogous rear end 330 is larger than a width (Paragraph 40, flexible tube 310 has a wider structure near the posterior end 330 to provide rigidity of the tube, which prevent from collapsing due to being compressed by the tongue and the upper palate) of the analogous front end 311.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the negative pressure deliverable part of Vaska as modified in view of Holman, so that a thickness of the rear end of the negative pressure deliverable part is larger than a thickness of the front end of the negative pressure deliverable part and a width of the rear end is larger than a width of the front end, as taught by Chen, in order to provide an improved adjustable oral interface with an enhanced negative pressure deliverable part that has different thickness and width at front and rear ends to provide for desirable rigidity and efficacy of the negative pressure deliverable part to provide negative pressure (Chen, Paragraph 40).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Vaska et al. (U.S. Patent Pub. No. 20090120446) in view of Holman (WO 2017192676 A1) in view of Chen et al. (U.S. Patent Pub. No. 20140190489), as applied to claim 3, and in further view of Benkhamsa (FR 2929107 A1).
Regarding claim 6, the combination of Vaska as modified in view of Holman in view of Chen discloses the invention as described above but fails to explicitly disclose that the shield has a length of 10mm to 120mm from a left side to a right side of the shield.
Benkhamsa teaches the analogous shield 1 (Page 3, lines 23-29 and Figure 2, the device 1 is a thin piece and flat shape and is simply placed between the inner face of the lips 2 and 3 and the outer surface of the gums 5 so that it covers the teeth 4) has a length of 10mm to 120mm (Page 2, lines 28-29, The device 1 will generally have a length of between 70 mm and 100 mm; See MPEP 2144.05  prima facie obviousness of overlapping ranges) from a left side to a right side of the analogous shield 1.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the length of the shield of Vaska as modified in view of Holman in view of Chen, so that the shield has a length of 10mm to 120mm, as taught by Benkhamsa, in order to provide an improved adjustable oral interface that has an improved shield for comfortably fitting in the space between the inner face of the lips and the outer surface of the gums with the shield having sufficient length to cover all the teeth of a patient (Benkhamsa, Page 3, lines 23-29). The range of 10mm to 120mm would be obvious per MPEP 2144.05 Obviousness of Overlapping Ranges as "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.". In this case, the range of 70mm-100mm of Benkhamsa accomplishes the intended function of providing a negative pressure shield which varies in length within the claimed range in order to fit in various ranges of a user’s mouth.  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Vaska et al. (U.S. Patent Pub. No. 20090120446) in view of Holman (WO 2017192676 A1), as applied to claim 1, and in further view of Shantha (U.S. Patent Pub. No. 20120234331).
Regarding claim 8, the combination of Vaska as modified in view of Holman discloses the invention as described above but fails to explicitly disclose wherein the negative pressure deliverable part is made of thermoplastic elastomers.
Shantha teaches the analogous negative pressure deliverable part 220 (Paragraph 140 and Figure 17, invention device 220 in position in the mouth. The device is in the mouth between the upper and lower retro-molar space as an anti-snoring and anti-obstructive sleep apnea device) is made of thermoplastic elastomers (Paragraph 166, fabricated from a thermoplastic material, elastomeric resin, with or without metal components, which can be easily shaped to fit the anatomy of the oral cavity, tongue, and the soft palate).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the material of the negative pressure deliverable part of Vaska as modified in view of Holman, so that it made of thermoplastic elastomers, as taught by Shantha, in order to provide an improved adjustable oral interface with an improved negative pressure deliverable part which can be easily shaped to fit the anatomy of the oral cavity, tongue, and the soft palate (Shantha, Paragraph 166).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Vaska et al. (U.S. Patent Pub. No. 20090120446) in view of Holman (WO 2017192676 A1), as applied to claim 1, and in further view of Podmore (U.S. Patent Pub. No. 20140053851).
Regarding claim 9, the combination of Vaska as modified in view of Holman discloses the invention as described above but fails to explicitly disclose that the shield is made of thermoplastic elastomers.
Podmore teaches an analogous shield 154 (Paragraph 55 and Figure 5a, lip seal 154) is made of thermoplastic elastomers (Paragraph 55, The lip seal 154 may be constructed of a soft, flexible biocompatible material such as a thermoplastic elastomer or TPE).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the material of the shield of Vaska as modified in view of Holman, so that the shield is made of thermoplastic elastomers, as taught by Padmore, in order to provide an improved adjustable oral interface with an improved shield that is soft, flexible, and biocompatible for operation of providing an optimal seal in a mouth of a patient (Padmore, Paragraph 55).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Vaska et al. (U.S. Patent Pub. No. 20090120446) in view of Holman (WO 2017192676 A1), as applied to claim 1, and in further view of Chen’490 et al. (EP 2301490 A1, hereinafter Chen’490).
Regarding claim 10, the combination of Vaska as modified in view of Holman discloses the invention as described above but fails to explicitly disclose that the negative pressure deliverable part is made of porous materials.
A twelfth embodiment of Chen’490 teaches an analogous adjustable oral interface 1210,1232,1233 (Paragraph 48 and Figure 12E, negative pressure oral apparatus comprises of a fluid conduit 1210, and a first fixation part which is a porous interface 1232 extending into the oral cavity. The porous interface 1232 has a second fixation part which is upper and lower shielding extensions 1233 situated between lips and teeth to keep the user's mouth closed and secure oral apparatus's position within the oral cavity and to prevent the user from swallowing the apparatus) being characterized in that the analogous negative pressure deliverable part 1232 (Paragraph 48 and Figure 12E) is made of porous materials (Paragraph 48, The porous interface 1232 is made out of porous material which has a property that allows negative pressure from the source 100 to draw air out of the oral cavity and thus produce a negative pressure environment to pull the tongue, soft palate and other soft tissue forward to maintain the airway patency. When negative pressure is applied, the porous interface 1232 will be compressed and deformed its shape compliant to the internal shape of the oral cavity while it still preserves its ability to delivery negative pressure to the oral cavity).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the material of the negative pressure deliverable part of Vaska as modified in view of Holman, so that it made of elastic porous materials, as taught by the twelfth embodiment of Chen’490, in order to provide an improved adjustable oral interface with an improved negative pressure deliverable part that compresses and deforms its shape compliant to the internal shape of the oral cavity while it still preserves its ability to delivery negative pressure to the oral cavity (Chen’490, Paragraph 48). 
However, the combination of Vaska as modified in view of Holman in view of the twelfth embodiment of Chen’490 fails to explicitly disclose the negative pressure deliverable part is made of elastic materials.
A sixth embodiment of Chen’490 teaches an analogous adjustable oral interface (Paragraph 31 and Figure 6A-6B, negative pressure oral apparatus comprises a fluid conduit 610, and fixation part which is a tooth sheath 620. The tooth sheath 620 wraps around the teeth and may have one or more pores 621 connected to the fluid conduit 610. The inner surface of the tooth sheath may have multiple grooves 630, serving as air channel to not only deliver negative pressure to the teeth but also deliver negative pressure to the oral cavity tooth sheath 620) wherein the analogous negative pressure deliverable part (Paragraph 31 and Figures 6A-6B, tooth sheath 620) is made of elastic materials (Paragraph 31, The tooth sheath 620 can be made of silicone or other soft material to directly deliver negative pressure to the teeth; Col. 18, lines 27-36, Claim 8, wherein the first fixation part is a flexible and porous tooth sheath which can cover at least one tooth).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the porous material of the negative pressure deliverable part of the embodiment of Vaska as modified in view of Holman in view of the twelfth embodiment of Chen’490, so that the negative pressure deliverable part is an elastic material, as taught by the sixth embodiment of Chen’490, in order to provide an improved adjustable oral interface with a soft flexible material to directly deliver negative pressure to the oral cavity (Chen’490, Paragraph 31). 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Vaska et al. (U.S. Patent Pub. No. 20090120446) in view of Holman (WO 2017192676 A1), as applied to claim 11, and in further view of Chen’064 et al. (U.S. Patent Pub. No. 20140034064, hereinafter Chen’064). 
Regarding claim 16, the combination of Vaska as modified in view of Holman discloses the invention as described above but fails to explicitly disclose that the one or more open fluid channels is perpendicular to a longitudinal axis of the negative pressure deliverable part. 
Chen’064 teaches an analogous adjustable oral interface 400 (Paragraph 53 and Figure 4C, oral interface 400 having an open end 440, a connecting tube 410, and a collapsible chamber 420) wherein the one or more analogous open fluid channels 420,430 (Paragraph 53 and Figure 4C, The oral interface 400 has a non-collapsible structure, which comprises a plurality of first ribs 430 and a plurality of second ribs 430'. Each individual of the first ribs 430 can be parallel to each other and spaced apart on an internal wall of the collapsible chamber 420. Each individual of the second ribs 430' can be parallel to each other and spaced apart on another internal wall, in relative to the first ribs 430, of the collapsible chamber 420) is perpendicular to a longitudinal axis (Paragraph 53 and Figure 4C, the first ribs 430 and the second ribs 430' can have a perpendicular stack configuration) of the analogous negative pressure deliverable part 440 (Paragraph 53 and Figure 4C, open end 440 of oral interface 400).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the parallel configuration of the open fluid channels of Vaska as modified in view of Holman, so that there is a perpendicular configuration of the open fluid channel as taught by Chen’064, in order to provide an improved adjustable oral interface with perpendicular open channels such that the air flows horizontally from the sides of the inner mouth into the open channel and throughout the negative pressure deliverable part for a controlled air passage of the collapsible chamber (Chen’064, Paragraph 53).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Vaska et al. (U.S. Patent Pub. No. 20090120446) in view of Holman (WO 2017192676 A1), as applied to claim 1, and in further view of Jiang  (U.S. Patent Pub. No. 20080216843). 
Regarding claim 25, the combination of Vaska as modified in view of Holman discloses the invention as described above but fails to explicitly disclose wherein the body connector is made of hard materials.
Jiang teaches an analogous adjustable oral interface 210 (Paragraph 50 and Figure 4a, device 210 for removing an airway obstruction) wherein the analogous body connector (Paragraphs 50-52 and Figure 4a, hollow body 216 with superior surface 218 and inferior surface 220 having channels 226,229 to receive user’s teeth, wherein portions of the inferior surface 220 or the channel formed therein can be made of a harder material than other portions of the device 210) is made of hard materials.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the material of the body connector of Vaska as modified in view of Holman, so that the body connector is made of hard materials, as taught by Jiang, in order to provide an improved adjustable oral interface with a hardened material body connector to assist with holding a patient's lower jaw in a forward location during use (Jiang, Paragraph 52). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hedge et al. (U.S. Patent Pub. No. 20110180076) teaches an adjustable oral interface (Paragraph 103 and Figure 16, oral appliance with covering assembly 300 which may be configured to allow for relative movement between the inner and outer layers of the assembly 300 to accommodate movements of the user's tongue for increased comfort).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MILO/
Art Unit 3786       






/ERIN DEERY/               Primary Examiner, Art Unit 3754